                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
JOHN WILLIAM EVANS, JR. ,

                     Plaintiff,

v.                                                              Case No: 6:18-cv-46-Orl-DCI

COMMISSIONER OF SOCIAL
SECURITY,

                     Defendant.


                              MEMORANDUM OF DECISION
       John William Evans, Jr. (Claimant) appeals to the District Court from a final decision of

the Commissioner of Social Security (the Commissioner) terminating his disability insurance

benefits. Doc. 1; R. 1-6. Claimant argues, in part, that the Administrative Law Judge (the ALJ)

erred by finding that Claimant’s medical improvement was related to Claimant’s ability to work.

Doc. 25 at 17-21.    For the reasons set forth below, the Commissioner’s final decision is

REVERSED and REMANDED.

                                  I.   THE ALJ’S DECISION

       On March 23, 2011, the Commissioner determined that Claimant was disabled beginning

on November 22, 2010. R. 13, 63, 534. Specifically, the Commissioner found that Claimant was

disabled pursuant to Listing 11.04B. R. 534. On November 14, 2014, the Commissioner

determined that Claimant was no longer disabled. R. 13, 63.

       The ALJ issued his decision regarding Claimant’s cessation of benefits on January 17,

2017. R. 13-23. In his decision, the ALJ found that since November 14, 2014, Claimant “has not

had an impairment of combination of impairments which met or medically equaled the severity of
an impairment listed in 20 CFR Part 404, Subpart P, Appendix 1.” R. 15. The ALJ then found, in

pertinent part, that Claimant had experienced medical improvement since November 14, 2014, and

that Claimant’s medical improvement was related to Claimant’s ability to work. R. 15-16. The

ALJ determined that Claimant’s medical improvement was related to Claimant’s ability to work

solely on the basis that Claimant no longer met Listing 11.04B. R. 15-16. The ALJ subsequently

found that Claimant was no longer disabled as of November 14, 2014. R. 16-23.

                               II.     STANDARD OF REVIEW

       “In Social Security appeals, [the court] must determine whether the Commissioner’s

decision is ‘supported by substantial evidence and based on proper legal standards.’” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citations omitted).                  The

Commissioner’s findings of fact are conclusive if supported by substantial evidence. 42 U.S.C. §

405(g). Substantial evidence is more than a scintilla – i.e., the evidence must do more than merely

create a suspicion of the existence of a fact and must include such relevant evidence as a reasonable

person would accept as adequate to support the conclusion. Foote v. Chater, 67 F.3d 1553, 1560

(11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982) and Richardson

v. Perales, 402 U.S. 389, 401 (1971)). Where the Commissioner’s decision is supported by

substantial evidence, the court will affirm, even if the reviewer would have reached a contrary

result as finder of fact, and even if the reviewer finds that the evidence preponderates against the

Commissioner’s decision. Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v.

Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991). The court must view the evidence as a whole,

taking into account evidence favorable as well as unfavorable to the decision. Foote, 67 F.3d at

1560. The court “‘may not decide the facts anew, reweigh the evidence, or substitute [its]




                                                -2-
judgment for that of the [Commissioner].’” Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th

Cir. 2004) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

                                      III.    ANALYSIS

       Pursuant to 20 C.F.R. § 404.1594, the Commissioner will periodically review a claimant’s

entitlement to benefits to determine whether the claimant’s disability has ended. 20 C.F.R. §

404.1594(a). When making this determination, the ALJ must follow an eight-step sequential

inquiry to determine: (1) whether the claimant is engaging in substantial gainful activity; (2)

whether the claimant has an impairment or combination of impairments that meets or equals one

listed in the Regulations; (3) whether there has been medical improvement;1 (4) whether such

medical improvement is related to the claimant’s ability to do work; (5) whether any exceptions

apply to the requirement that there has been “medical improvement” related to the claimant’s

ability to do work; (6) whether the claimant’s current combination of impairments are severe; (7)

whether the claimant can perform past relevant work; and (8) whether the claimant can perform

other work that exists in the national economy. 20 C.F.R. § 404.1594(f); see also, e.g., Senior v.

Colvin, 3:12-cv-589-J-12-JRK, 2013 WL 4781044, at *3 (M.D. Fla. Sept. 6, 2013). “[T]he burden

is on the Commissioner to prove that the claimant is no longer disabled as of the cessation date

because the [claimant] had experienced ‘medical improvement.’” Olivo v. Colvin, 6:16-cv-259-

Orl-40JRK, 2017 WL 708743, at *2 (M.D. Fla. Jan. 30, 2017) (citations omitted), report and

recommendation adopted, 2017 WL 700367 (M.D. Fla. Feb. 22, 2017).




1
 “Medical improvement is any decrease in the medical severity of your impairment(s) which was
present at the time of the most recent favorable medical decision that you were disabled or
continued to be disabled. A determination that there has been a decrease in medical severity must
be based on improvement in the symptoms, signs, and/or laboratory findings associated with your
impairment(s).” 20 C.F.R. 404.1594(b)(1).



                                              -3-
        Here, Claimant argues, in part, that the ALJ erred at step four by finding that Claimant’s

alleged medical improvement was related to Claimant’s ability to do work. Doc. 25 at 17-21. In

response, the Commissioner argues that the ALJ properly found that Claimant’s medical

improvement was related to Claimant’s ability to do work. Doc. 25 at 21-32. The Commissioner

also argues that Claimant analyzed the wrong version of Listing 11.04B, and, thus, waived his

right to assert that he had not experienced medical improvement under the relevant version of the

Listing.

        20 C.F.R. § 404.1594(c)(3)(i) provides as follows:

        Previous impairment met or equaled listings. If our most recent favorable decision
        was based on the fact that your impairment(s) at the time met or equaled the severity
        contemplated by the Listing of Impairments in appendix 1 of this subpart, an
        assessment of your residual functional capacity would not have been made. If
        medical improvement has occurred and the severity of the prior impairment(s) no
        longer meets or equals the same listing section used to make our most recent
        favorable decision, we will find that the medical improvement was related to your
        ability to work. Appendix 1 of this subpart describes impairments which, if severe
        enough, affect a person's ability to work. If the appendix level of severity is met or
        equaled, the individual is deemed, in the absence of evidence to the contrary, to be
        unable to engage in substantial gainful activity. If there has been medical
        improvement to the degree that the requirement of the listing section is no longer
        met or equaled, then the medical improvement is related to your ability to work.
        We must, of course, also establish that you can currently engage in gainful activity
        before finding that your disability has ended.

(emphasis added). The Commissioner argues that the foregoing language – “the same listing

section used to make our most recent favorable decision” – refers to the relevant Listing section as

it was previously written, and not as currently written. Doc. 25 at 23-25; see also R. 87 (stating

that the disability hearing officer “will determine . . . whether that same listing, as it then appeared,

continues to be met or equaled”). Thus, the Commissioner argues that the 2010 version of Listing

11.04B is the relevant Listing in this case. Given that the Commissioner’s interpretation is

reasonable and that Claimant does not offer any argument or authority to the contrary, the Court




                                                  -4-
will defer to the Commissioner’s interpretation of 20 C.F.R. § 404.1594(c)(3)(i) in this case. Cf.

Martin v. Soc. Sec. Admin., Comm’r, 903 F.3d 1154, 1159 (11th Cir. 2018) (“[W]e must defer to

an agency’s reasonable interpretation of an ambiguous statute.”); Fontanez ex rel. Fontanez v.

Barnhart, 195 F. Supp. 2d 1333, 1349 (M.D. Fla. 2002) (“A district court normally will defer to

an agency’s reasonable interpretation.”); Goodwater v. Barnhart, 579 F. Supp. 2d 746, 753 (D.S.C.

2007) (“As this issue has not been decided by the Fourth Circuit, the court defers to the SSA's

interpretation . . . .”).

        In 2010, Listing 11.04B provided as follows:

        Central nervous system vascular accident. With one of the following more than 3
        months post-vascular accident: . . . B. Significant and persistent disorganization of
        motor function in two extremities, resulting in sustained disturbance of gross and
        dexterous movements, or gait and station (see 11.00C).

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 11.04B (2010). Listing 11.04B was later amended to provide

the following at the time of the ALJ’s decision:

        Vascular insult to the brain, characterized by A, B, or C: . . . B. Disorganization of
        motor function in two extremities (see 11.00D1), resulting in an extreme limitation
        (see 11.00D2) in the ability to stand up from a seated position, balance while
        standing or walking, or use the upper extremities, persisting for at least 3
        consecutive months after the insult . . . .

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 11.04B (2017) (emphasis added). In his decision, the ALJ

stated as follows regarding why Claimant’s alleged medical improvement was related to

Claimant’s ability to work:

        As noted above, the claimant previously met listing 11.04(B); however, the record
        no longer indicates that the claimant has a severe gait disturbance resulting an
        extreme limitation in the ability to balance while standing or walking.

R. 15-16 (emphasis added).

        Adopting the Commissioner’s position in this case concerning the version of the Listing

that must be applied and considered (i.e., the 2010 version of the Listing), it is clear based upon




                                                -5-
the ALJ’s statement that the ALJ considered the current (and, thus, incorrect) version of Listing

11.04B when determining that Claimant’s alleged medical improvement was related to Claimant’s

ability to work. And the ALJ provided no additional support for his determination. Therefore,

because the ALJ did not apply the evidence to the correct version of Listing 11.04B, the Court

cannot find that substantial evidence supports the ALJ’s decision. Cf. Winshcel, 631 F.3d at 1179

(“[W]hen the ALJ fails to ‘state with at least some measure of clarity the grounds for his decision,’

we will decline to affirm ‘simply because some rationale might have supported the ALJ's

conclusion.’”) (citation omitted); Hanna v. Astrue, 395 F. App’x 634, 636 (11th Cir. 2010) (“The

ALJ must state the grounds for his decision with clarity to enable us to conduct meaningful

review.”) (citation omitted); Flentroy-Tennant v. Astrue, 2008 WL 876961, *8 (M.D. Fla. Mar.

27, 2008) (citation omitted) (“An ALJ is required to build an accurate and logical bridge from the

evidence to his or her conclusion.”). To do so would require the Court to step into the shoes of the

ALJ to independently determine whether or not Claimant still meets the requirements for Listing

11.04B (2010), which the Court will not do. 2 See Phillips, 357 F.3d at 1240 n.8 (stating that the

district court “‘may not decide the facts anew, reweigh the evidence, or substitute [its] judgment

for that of the [Commissioner].’”) (quotation omitted); Cf. Smith v. Astrue, 2009 WL 3157639, *6

(M.D. Fla. Sept. 25, 2009) (“Even if the record contains substantial evidence favorable to the

Commissioner, that may not insulate the ALJ's determination from remand when he or she does

not provide a sufficient rationale to link such evidence to the legal conclusion reached.")

(quotations omitted).




2
  The Court notes that the Commissioner did not argue that the two versions of Listing 11.04B at
issue are materially similar. To the contrary, the Commissioner stated that the two versions differ
slightly. Doc. 25 at 24 n.3.



                                                -6-
        To the extent the Commissioner argues that substantial evidence supports a finding that

Claimant no longer meets Listing 11.04B (2010), the Commissioner’s argument is without merit.

The Court will not rely on the Commissioner’s post-hoc arguments. See Dempsey v. Comm’r of

Soc. Sec., 454 F. App’x 729, 733 (11th Cir. 2011) (A court will not affirm based on a post hoc

rationale that “might have supported the ALJ’s conclusion.”) (quoting Owens v. Heckler, 748 F.2d

1511, 1516 (11th Cir. 1984)). As the Court explained supra, it will not step into the shoes of the

ALJ to reweigh the evidence in relation to the correct version of the Listing – i.e., Listing 11.04B

(2010). See Phillips, 357 F.3d at 1240 n.8 (stating that the district court “‘may not decide the facts

anew, reweigh the evidence, or substitute [its] judgment for that of the [Commissioner].’”)

(quotation omitted).

        Finally, although the Commissioner argues that Claimant waived his right to assert that he

had not experienced medical improvement under the relevant version of the Listing, the Court

disagrees in this particular case. Although Claimant cites to the current version of the Listing in

his portion of the Joint Brief, that citation is simply to the version of the Listing clearly utilized by

the ALJ. Indeed, the sum and substance of Claimant’s argument is that he did not experience

medical improvement under the original Listing. Indeed, prior to discussing the medical evidence,

Claimant argues that he “continues to have severe gait disturbances and other limitations that

cause him to still meet Listing 11.04(B).” See, e.g., Doc. 25 at 17 (emphasis added). That appears

to be a reference to the 2010 version of the Listing, as the current version does not explicitly

reference “disturbances” in “gait.” Regardless, the Commissioner cannot have it both ways. In

other words, if the Court accepts the Commissioner’s assertion that the 2010 version of the Listing

should be applied in making a substantial evidence determination, then it is clear that the ALJ erred

by not applying that version of the Listing, as already discussed in this Decision.




                                                  -7-
       Accordingly, the Court finds that the ALJ erred when determining that Claimant’s alleged

medical improvement was related to Claimant’s ability to do work. This issue is dispositive and

therefore there is no need to address Claimant’s remaining arguments. See Diorio v. Heckler, 721

F.2d 726, 729 (11th Cir. 1983) (on remand the ALJ must reassess the entire record); McClurkin v.

Soc. Sec. Admin., 625 F. App’x 960, 963 n.3 (11th Cir. 2015) (per curiam) (no need to analyze

other issues when case must be reversed due to other dispositive errors).

                                     IV.    CONCLUSION

       For the reasons stated above, it is ORDERED that:

       1.      The final decision of the Commissioner is REVERSED and REMANDED for

               further proceedings pursuant to sentence four of 42 U.S.C. § 405(g); and

       2.      The Clerk is directed to enter judgment for Claimant and against the
               Commissioner, and close the case.

       DONE and ORDERED in Orlando, Florida on March 22, 2019.



 


Copies furnished to:

Counsel of Record

The Court Requests that the Clerk
Mail or Deliver Copies of this order to:

The Honorable Gregory J. Froehlich
Administrative Law Judge
c/o Office of Disability Adjudication and Review
Bldg 400, Suite 400
8880 Freedom Xing Trl
Jacksonville, FL 32256-1224




                                               -8-
